Bunn, J.
Waseca is a city of the fourth class, governed by a home rule charter. At a general election held April 2, 1912, the question of granting license for the sale of intoxicating liquors was voted upon. The charter provides that the “question of license shall be determined by ballots containing the words ‘In Favor of License’ or ‘Against License,’ as the case may be * * * and if such returns show that a majority of the votes cast at such election shall be against license then the common council shall not grant any license for the sale of such liquors in said city during the ensuing year.” [c. 5, § 5] Six *138hundred and ninety-eight ballots were cast at the election. The common council, after canvassing the votes, returned and announced that 338 votes were cast in favor of license and 349 votes, or one less than a majority, against license. The contestant, a taxpayer, appealed to the district court, where it was determined and adjudged that 351 votes, or a majority of all the votes cast, were against license, and that the decision of the canvassing board appealed from be reversed. From this judgment the city appealed to this court.
On the argument it was conceded that, if the two ballots marked as Exhibits 4 and 5 were properly counted as votes against license, the judgment ought to be affirmed. These ballots were identical and were as follows:



* That is, instead of putting a cross opposite “Against License,” the voter wrote “No” opposite “In Favor of License.” We find no difficulty in deciding that this was a clear expression of the intention to vote against license. The charter does not say how this intention of the voter shall be evidenced, and we hardly see how it could be shown more emphatically.
Judgment affirmed.